Citation Nr: 0420550	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-20 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

At the hearing on appeal in March 2004, the veteran requested 
that his claim for an increased rating for an increased 
rating for his cervical spine disability be referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a low 
back disorder in a December 1984 rating determination.  The 
veteran was notified of this decision in January 1985 and did 
not appeal.  Thus, the decision became final.  

2.  Evidence submitted since the RO's previous denial of 
service connection for a low back disorder does not bear 
directly or substantially upon the issue at hand and is 
duplicative or cumulative in nature.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for a low back disorder has 
not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The new law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Hereinafter known collectively as 
VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board concludes the discussions in the June 
2002 and April 2003 rating determinations and the April 2003 
SOC informed the appellant of the information and evidence 
needed to substantiate this claim.  In a December 2001 
letter, the RO informed the appellant of the VCAA.  It 
specifically notified him about what was VA's duty to assist 
him in obtaining evidence for his claim, what the evidence 
had to show to establish entitlement, what information or 
evidence was still needed from the veteran, where and when to 
send information or evidence, and where to contact VA if the 
veteran had any questions. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran also appeared at a 
hearing before the undersigned Veterans Law Judge in March 
2004. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (Vet. 
App., June 24, 2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board finds that the appellant was fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
addition to the December 2001 letter, the veteran was also 
notified of the VCAA laws and regulations as part of the 
April 2003 SOC. 

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

As to the issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a low back disorder, the Board notes that new 
regulations have recently been placed into effect with 
respect to determinations as to whether new and material 
evidence has been submitted to reopen a claim for service 
connection.  These regulations apply to claims filed 
subsequent to August 29, 2001.  As this claim was received 
prior to this time, it is governed by the laws and 
regulations addressed below.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

In addition to the above, the pertinent laws and regulations 
provide that psychosis or arthritis will be presumed to have 
been incurred in service if it had become manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The Court has also held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the record demonstrates that the RO denied 
service connection for a low back disorder in a December 1984 
rating determination.  The veteran was notified of this 
decision in January 1985 and did not appeal.  Thus, the 
decision became final.  

Evidence before the RO at the time of the previous denial 
included the veteran's service medical records, which showed 
one complaint of low back pain in October 1966 with a 
diagnosis of mild low back strain being rendered, with no 
further complaints of low back pain in service, and normal 
findings for the spine and lower extremities on the veteran's 
July 1968 service separation examination.  Also of record 
were the results of a February 1975 VA examination which 
indicated that the veteran's lumbosacral strain was straight 
with no loss or exaggeration of normal curves, with normal 
range of motion and no tenderness.  X-rays taken at that time 
revealed a mild scoliosis convex to the left with an 
otherwise essentiality negative study.  Also of record were 
treatment records showing complaints of low back pain in May 
1976.  The veteran was noted to have been in a motor vehicle 
accident in March 1974.  The veteran was also noted to have 
back tenderness in the L1-S1 area at the time of a November 
1983 outpatient visit.  A diagnosis of low back strain was 
rendered at that time.  

At the time of a November 1984 hearing, the veteran raised 
the issue of service connection for a low back disorder.  He 
indicated that he felt slight pain in his back in conjunction 
with the injury he sustained to his neck in service.  He 
further stated that he first went to a doctor for his low 
back in 1974 or 1975.  

In denying service connection for a low back disorder, the 
rating board indicated that during the November 1984 hearing, 
the veteran raised the issue of service connection for a low 
back disorder as a result of the same incident during service 
where his neck was injured.  The RO observed that service 
medical records did show that in October 1966, prior to the 
accident, the veteran complained of soreness and a catch in 
the back when bending over.  He also reported a history of 
prior episodes of low back pain at that time.  A diagnosis of 
mild low back strain was rendered.  The RO noted that there 
were no further complaints or treatment for a low back 
disorder during service and that the service separation 
examination was negative.  The RO further observed that the 
veteran injured his back in an automobile accident in March 
1974.  

The RO found that the veteran's low back complaint in service 
was acute and transitory and unrelated to any back complaints 
that he currently had.  

Evidence received subsequent to the December 1984 rating 
determination includes the results of October and December 
1985 VA examinations, which revealed S-1 radiculopathy.

Neurological testing performed in January 1986 revealed L4, 
L5, and S1 motor radiculopathy on the left side, more 
severely involving the L5 roots.  Also added to the record 
are May 1987 affidavits from the veteran's mother and father 
indicating that the veteran had no trouble with his back 
prior to service and that he returned with back problems 
following service.  

Additional treatment records submitted by the veteran in 
December 1987 reveal that in a January 1972 VA treatment 
note, the veteran reported having a more noticeable back 
ache.  In an April 1972 VA treatment note it was indicated 
that the veteran had stomach and back pain for about two 
years.  At the time of a December 1975 VA visit, the veteran 
was thought to have a probable HNP.

At the time of a January 1997 VA examination, the veteran was 
found to have degenerative changes with narrowing L4-5 and 
L5-S1 disk spaces.  A diagnosis of right sciatic pain with 
absent right ankle jerk with probable normal musculature 
questionably related to former injury, was rendered.  

In a January 1997 letter, R. M., M.D., the veteran's private 
physician, indicated that there was no way that he could 
relate the veteran's recent L5-S1 disc herniation to an 
injury which occurred almost thirty years ago.  

At the time of an August 1997 VA examination, the veteran was 
found to have degenerative disc disease of the lumbar spine 
and a herniated nucleus pulposus right L5, S1 with absent 
ankle jerk but normal muscle strain.  

In an August 2001 letter, the veteran reported that he 
sustained an injury to his low back at the same time that he 
injured his neck.  He stated that no x-rays of his low back 
were taken at that time.  The veteran indicated that had they 
been taken they would have shown a herniated disk.  

He further reported that as late as 1982 he was told that he 
had muscle spasms and pulled muscles, but that a ruptured 
disc was doubted.  The veteran stated that it was his belief 
that service connection should be in effect for a low back 
disorder.  In his January 2003 notice of disagreement, the 
veteran expressed his belief that service connection was 
warranted for a low back disorder.  He stated that his 
initial low back problems started in service.  

At the time of his March 2004 hearing before the undersigned 
Law Judge, the veteran testified that he had no low back 
problems prior to his entry into the service.  The veteran 
reported injuring his back in 1966.  He stated that he 
received treatment for his lumbar spine at that time.  The 
veteran further testified that he did not receive any medical 
treatment in the first several years following his release 
from service.  He stated that the first time that he received 
treatment for his lumbar spine was in 1982.  The veteran also 
indicated that no physician had ever related his low back or 
lumbosacral spine condition to his period of service.  

In a March 2004 letter, the veteran's wife indicated that she 
became aware of the veteran's low back pain after they were 
married in 1970 or 1971.  

New and material evidence has not been submitted to reopen 
the claim of service connection for a low back disorder. 

While the veteran has expressed his belief that his current 
low back disorder is related to service through his testimony 
and his writings, these views were known at the time of the 
previous denial.  Moreover, as it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), lay 
opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  
Likewise, the lay statements from the veteran's parents and 
his wife, also do not provide a competent nexus between the 
veteran's current back disorders and his period of service.  

The results of the October and December 1985 VA examinations, 
which showed the veteran to have S-1 radiculopathy, and the 
January and August 1997 VA examinations, which showed the 
veteran to have degenerative changes with narrowing of the 
L4-5 and L5-S1 disc spaces and a herniated nucleus pulpous at 
L5-S1, while demonstrating that the veteran currently has low 
back disorder, do not contain any opinions relating his 
current low back problems to his period of service.  The 
Board further observes that the January 1997 letter from Dr. 
M. indicated that there was no way that he could relate the 
veteran's L5-S1 disc herniation to an injury which occurred 
almost thirty years ago.  Moreover, the veteran, at his March 
2004 hearing, indicated that no physician had ever related 
his low back or lumbosacral spine condition to his period of 
service.  

Finally, the January 1972 VA treatment record, indicating 
that the veteran had been having more noticeable back ache, 
and the April 1972 treatment record indicating that the 
veteran had had back pain for two years did not relate these 
problems to the veteran's period of service.  Moreover, the 
December 1975 treatment record, noting that the veteran had a 
probable HNP also did not relate the veteran's back disorder 
to his period of service.  

In sum, there has been no evidence submitted since the prior 
RO decision that is new and material to warrant the reopening 
of the claim of entitlement to service connection for a low 
back disorder.


ORDER

The petition to reopen a claim for service connection for a 
low back disorder is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



